TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00471-CV



              Formulation Technologies, LLC, d/b/a PharmaForm, Appellant

                                                v.

                                  Michael Crowley, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-10-000546, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Formulation Technologies, LLC, d/b/a PharmaForm has filed an unopposed

motion to dismiss its appeal informing this Court that the parties have resolved their dispute. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: November 2, 2010